Order entered November 18, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01202-CR
                                     No. 05-15-01203-CR

                            SENRICK WILKERSON, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                           ORDER
       The Court DENIES appellant’s November 13, 2015 “motion to enter nunc pro tunc order

from the Criminal District Court No. 3.”


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE